FILED
                           NOT FOR PUBLICATION
                                                                            OCT 14 2021
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JOSEPH PADGETT,                                  No.   19-17268

              Plaintiff-Appellant,               D.C. No. 5:04-cv-03946-EJD

 v.
                                                 MEMORANDUM*
BUSTAMANTE & GAGLIASSO, P.C.,

              Movant-Appellee,

A. CURTIS WRIGHT,

              Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward J. Davila, District Judge, Presiding

                    Argued and Submitted September 23, 2021
                              Pasadena, California

Before: SCHROEDER and RAWLINSON, Circuit Judges, and DRAIN,** District
Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Gershwin A. Drain, United States District Judge for
the Eastern District of Michigan, sitting by designation.
      Joseph Padgett appeals the district court’s order following this panel’s

remand in Padgett v. City of Monte Sereno, 722 F. App’x 608 (9th Cir. 2018). Our

mandate instructed the district court to determine whether contractual provisions or

an attorney lien authorized the order awarding fees to the law firm, rather than to

Padgett. See id. at 610. On remand, the district court concluded an enforceable

attorney lien was in effect at the time of the original award of fees, and it awarded

reasonable attorney fees to the firm in the amount of $471,056.64.


      Padgett argues the fee agreement had no legal effect because he voided the

agreement based on counsel’s failure to comply with California Business and

Professional Code § 6147(a). See Cal. Bus. & Prof. Code § 6147(b). Under

California law, contingent fee contracts that fail to comply with California Business

and Professions Code § 6147(a) are not void ab initio, but may be voided by the

client. See id.; O&C Creditors Group, LLC v. Stephens & Stephens XII, LLC, 42

Cal. App. 5th 546, 575 (Cal. Ct. App. 2019). Padgett argues the district court erred

by looking to whether the fee agreement was in effect when the fees were awarded

rather than after he voided it years later.


      Padgett relies on California law indicating a client may void an agreement

after the attorney’s work has been performed. See Alderman v. Hamilton, 205 Cal.



                                              2
App. 3d 1033, 1038 (Cal. Ct. App. 1988). We are aware of no case, however, that

permits the client to void the contract not merely years after full performance, but

after fees have actually been awarded and the award defended by the attorneys on

appeal in reliance on the agreement. The firm was properly awarded its reasonable

attorney fees.


      AFFIRMED.




                                           3